Title: To James Madison from Jesse Torrey Jr., 12 February 1822
From: Torrey, Jesse Jr.
To: Madison, James


                
                    Sir,
                    Washington City Feb. 12, 1822.
                
                Having received information, a few days after the date of my letter to you, from Mr. Word, that he expected shortly to be in this place, and having some other business here besides with him, I came to this city about a fortnight ago, and expect to remain here 2 or 3 weeks longer, before I return to Chambersburg.
                Not knowing, therefore, whether you have sent any letter for me to Chambersburg or not, I have thought proper to give you notice of my arrival here; wishing also, to inform you that I have nearly finished an Address to the citizens of the United States on the subject of education and free libraries, which I shall endeavor to publish before I leave this city, for gratuitous distribution among the post offices generally in the United States, and otherwise. And whether you have already written or not, I should feel gratefully obliged, by receiving while I am here, a brief expression of your sentiments on the particular subject of free libraries; provided you should be disposed so to favor me without the least reluctance or objection.
                Permit me, also, to use this occasion to mention to you, that as the printing of my Address, (making probably 20 pages) will probably cost upwards of one hundred dollars; for which I am compelled to depend entirely on subscription or contribution, if you should be cheerfully disposed to aid my design, by enclosing me a small sum for that purpose, its value would be trebled or more by the example. I am sir, with sentiments of great respect, your sincere friend, &c.
                
                    Jesse Torrey, Jun
                
            